internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-107969-03 date date legend company prior plan plan dear this responds to your ruling_request dated date on behalf of the company that payments to participants under the plan are excluded from the income of participating employees the company established the prior plan in and received a favorable private_letter_ruling in the prior plan was amended restated and renamed the plan effective date the plan was subsequently amended by a first amendment dated date the plan is intended to provide educational_assistance under sec_127 and sec_132 of the internal_revenue_code the code to all regularly employed full and part-time employees of the company full and part-time employees include all individuals working or more hours per week on a regular basis who are in good standing with the company and are not currently on unpaid leaves of absence except individuals under the family_and_medical_leave act who remain eligible for benefits employees who enroll in an educational course must maintain their status as full or part-time employees during the term of the course to remain eligible to participate in the plan a participant desiring to receive benefits under the plan must submit a written request to plr-107969-03 the plan_administrator prior to the regularly scheduled first day of the course for which the benefit is requested upon completion of the course the participant is required to provide original receipts for all items for which he or she seeks reimbursement the amount reimbursed is reduced by any financial assistance scholarship or any other financial benefit derived from public or private programs that apply toward educational costs the participant must also attain a grade of c or better in order to receive benefits under the plan if an application to participate in the plan is denied the plan provides a procedure through which the participant may appeal the denial the plan provides that during the calendar_year an employee is permitted to receive reimbursement for no more than two courses a semester or quarter this reimbursement covers educational_assistance described in sec_127 and sec_1_127-2 of the income_tax regulations the plan further provides that to the extent the benefits provided by the plan exceed the cap on benefits allowable under sec_127 of the code or are for educational expenses not permitted to be covered under sec_127 then it is intended that the plan be treated as a fringe benefit plan providing educational_assistance as a working_condition_fringe benefit pursuant to sec_132 of the code the plan provides that the company shall contribute the amount required to pay educational benefits out of the general assets of the company at the time the benefits are to be paid there is no special fund out of which the benefits are paid nor are participants required to make a contribution as a condition of receiving benefits the plan states that not more than percent of the benefits paid_or_incurred each year under the plan for educational courses shall be attributable to principal percent shareholders or owners of the company in accordance with sec_127 of the code you represent that the company has provided reasonable notification of the availability and terms of the plan to all eligible employees through notices and the benefits section of the company's website based on the foregoing you request rulings that all payments under the plan are excluded from the gross_income of participating employees under sec_127 of the code or sec_132 and sec_132 of the code and that all payments by the company under the plan are deductible by the company under sec_162 of the code as ordinary and necessary business_expenses sec_127 provides that the gross_income of an employee does not include amounts paid or expenses_incurred by the employer for educational_assistance to the employee if the assistance is furnished pursuant to a program which is described in sec_127 sec_127 requires a separate written plan of the employer for the exclusive benefit of the employees to provide such employees with educational_assistance sec_127 and sec_1_127-2 of the regulations provide that the program shall benefit employees who qualify under a classification set up by the secretary not to be plr-107969-03 discriminatory in favor of employees who are officers owners or highly compensated or their spouses and dependents who are themselves employees however a program shall not be considered discriminatory because members of the prohibited_group in fact utilize the program to a greater degree than eligible employees who are not within the prohibitive group or because with respect to a course of study for which benefits are otherwise available successful completion of the course attaining a particular course grade or satisfying a reasonable condition_subsequent such as remaining employed for one year after completing the course are required or considered in determining the availability of benefits sec_127 provides that not more than percent of the amounts paid_or_incurred by the employer for educational_assistance during the year may be provided for the class of individuals who are shareholders or owners or their spouses or dependents each of whom on any day of the year owns more than percent of the stock or of the capital or profits interest in the employer sec_127 provides that a program must not provide eligible employees with a choice between educational_assistance and other remuneration includible in gross_income sec_127 states that a program referred to in sec_127 is not required to be funded sec_127 requires that reasonable notification of the availability and terms of the program must be provided to eligible employees based on the information submitted representations made and authorities cited we conclude that the plan qualifies as an educational_assistance program as described in sec_127 of the code payments made under the plan up to a maximum amount of dollar_figure during a calendar_year are excludable from the gross_income of participating employees under sec_127 of the code as employer-provided educational_assistance all payments by the company under sec_127 are deductible by the company under sec_162 of the code as ordinary and necessary business_expenses you also requested a ruling regarding the excludability of amounts paid under the plan under sec_132 of the code as working_condition_fringe_benefits because of the inherently factual nature of such determinations we are unable to provide the requested ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 pincite and sections dollar_figure and of revproc_2003_3 2003_1_irb_113 pincite and although we are not providing a ruling on this issue please note that in testing whether educational benefits qualify as a working_condition_fringe under sec_1_132-5 of the regulations it is not sufficient that the tuition if paid_by the employee would be deductible as a trade_or_business expense plr-107969-03 the tuition benefits must relate to the employee's trade_or_business as an employee of the employer providing such benefits except as expressly provided herein no opinion is expressed or implied with respect to the application of any other provision of the code or regulations to the benefits described this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for section purposes
